department of the treasury internal_revenue_service washington d c ic tax exempt and government entities dec uniform issue list terra t2 division kh kkk legend decedent a individual b individual c trust t ira x company y date date date date date state s ee ek ala wie eee tik wee eee eae tek ee fk dear this is in response to your letter dated date in which you through your authorized representative request several letter rulings under sec_401 sec_408 and sec_691 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent a was a resident of state s and established trust t on date on date decedent adied atage and c retirement account within the meaning of code sec_408 with company y at the time of his death decedent a owned ira x an individual and was survived by his sons individuals b decedent a’s beneficiary designation form dated date designated the trustee of trust t as the primary beneficiary of ira x you represent that trust t is valid under the laws of state s and that a copy of trust t was delivered to company y by october of the calendar_year following the year decedent a died trust t became irrevocable upon decedent a’s death sec_3 paragraph d of trust t provides that upon the death of decedent a the trustee may sell any property of the trust if deemed in the best interests of the remainder beneficiaries shall pay all legal claims against the estate and any estate or inheritance taxes and shall assign transfer and convey all remaining assets other than certain tangible_property equally to individual b and individual if either individual b or individual c is not living upon decedent a's death and c not survived by issue his share shall be distributed to decedent a's other living child per stirpes individual b was born on date and individual c was born on date both were living on decedent a’s date of death based on the above you request the following letter rulings that trust t constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the income_tax regulations regulations that division of ira x by means of trustee-to-trustee transfers into two inherited iras in the name of decedent a a will not result in taxable_distributions or payments under code sec_408 and b will not constitute a transfer causing inclusion in the gross_income of trust t or either beneficiary under code sec_691 that individuals b and c may each receive the required minimum distributions under code sec_401 from his respective inherited ira using the life expectancy of individual b with respect to your ruling requests code sec_408 provides the rules governing iras code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shail apply to the page distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee ira holder - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee code sec_401 provides an exception to the 5-year rule if any portion of the employee’s interest is payable to or for the benefit of a designated_beneficiary such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and such distributions begin not later than year after the date of the employee’s death or such later date as the secretary may by regulations prescribe for purposes of a b ii the portion referred to in subclause i shall be treated as distributed on the date on which such distributions begin code sec_401 provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 provides that for purposes of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee on date final regulations were published in the federal_register with respect to code sec_401 and sec_408 see also r b date sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary page under these regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being it is possible to identify the class member with the shortest life identifiable if expectancy further the passing of an employee’s interest to an individual under will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 e unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will be treated as having no beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died is with respect to your first ruling_request you have represented that trust t valid under the laws of state s that it became irrevocable upon the death of page decedent a and that a copy of trust t was timely given to the ira custodian furthermore the service notes that the identity of each person entitled to receive any portion of ira x upon decedent a’s death is determinable under the provisions of trust t the beneficiaries of trust t are individuals b and c therefore with respect to your first ruling_request we conclude that trust t constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the regulations with respect to your second ruling_request code sec_408 provides generally that in accordance with the rules of code sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee code sec_408 provides that paragraph d of this section does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code - code sec_408 provides generally that amounts from an inherited in general an inherited ira is an ira cannot be rolled over into another ira ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual revrul_78_406 1978_2_cb_157 rev_rul provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary code sec_691 provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent's death or a prior period page including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the table year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right code sec_691 provides that if a right described in code sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of code sec_691 the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-4 of the regulations provides that if the estate of a decedent or any person transmits the right to ird to another who would be required by code sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of code sec_691 has not occurred sec_1_691_a_-4 of the regulations provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received sec_1_691_a_-4 of the regulations provides that if a_trust to which is bequeathed a right of a decedent to certain payments of income terminates and transfers the right to a beneficiary only the beneficiary must include such income in gross_income when received if the transferee described in reg sec_1 a - b or transfers his right to receive the amounts in the manner described in reg sec_1_691_a_-4 the principles contained in reg sec_1_691_a_-4 are applied to such transfer on the other hand if the transferee transmits his right in’ the manner described in reg sec_1_691_a_-4 the principles of reg sec_1 a - b are again applied to such transfer page kkk revrul_92_47 1992_1_cb_198 rev_rul holds that a distribution to the beneficiary of a decedent's ira that equals the amount of the balance in the ira at the decedent's death less any nondeductible_contributions is ird under code sec_691 that is includible in the gross_income of the beneficiary for the tax_year the distribution is received further with respect to your second ruling_request code sec_408 provides that in general amounts distributed or paid out of an ira are taxable to the payee or distributee code sec_408 exempts rollovers but pursuant to paragraph d c of that section amounts from inherited iras may not be rolled over to another ira however as noted above a trustee-to- trustee transfer described in revrul_78_406 does not constitute a payment or distribution such a transfer may be accomplished after the death of the ira holder on behaif of the beneficiaries of a decedent's ira in addition as noted above code sec_691 provides that the term transfer’ does not include a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent further revrul_92_47 provides that a distribution to the beneficiary of a decedent's ira that equals the ira’s balance upon the decedent’s death less any nondeductible_contributions is ird under code sec_691 that is includible in the gross_income of the beneficiary for the tax_year in which the distribution is received therefore with respect to your second ruling_request we conclude that division of ira x by means of trustee-to-trustee transfers into two inherited iras in the name of decedent a a will not result in taxable_distributions or payments under code sec_408 and b will not constitute a transfer causing inclusion in the gross_income of trust t or either beneficiary under code sec_691 at the time of the transfer with respect to your third ruling_request sec_1_401_a_9_-3 of the regulations q a-3 a provides with respect to an employee ira holder who dies prior to his required_beginning_date that distributions to a non-spouse beneficiary must commence on or before the end of the calendar_year immediately following the year in which the employee ira holder died further sec_1_401_a_9_-5 of the regulations q a-5 c provides that the distribution period is determined using the non-spouse designated beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the decedent's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 v page determine which beneficiary's life expectancy shall be used to determine the distribution period sec_1_401_a_9_-5 of the regulations q a-7 a states that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 of the regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit which reflects the separate interest of an employee's beneficiary under the plan as of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of reg sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust's interest in the employee's benefit sec_1_401_a_9_-9 of the regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual under the terms of trust t individuals b and c are the potential designated beneficiaries of ira x because individual b is older than individual c and thus has the shortest life expectancy individual b will be the designated_beneficiary for purposes of determining the applicable distribution period under code sec_401 therefore with respect to your third ruling_request we conclude kek page that individuals b and c may each receive the required minimum distributions under code sec_401 from his respective inherited ira using the life expectancy of individual b this ruling letter is based on the assumption that ira x and the iras to be established met or will meet the requirements of code sec_408 at all relevant times furthermore this ruling letter rests on the assumption that trust t is valid under the laws of state s as represented this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely ygurs jaren leaune nzelt mployee plans technical group littlejohn manager actny ky derrall lakhishe enclosures deleted copy of ruling letter notice of intention to disclose cc eek
